DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 3, 8-9, 12-13, 16-17, and 20-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1, 8, and 16 are amended.  Claims 2, 4-7, 10-11, 14-15, and 18-19 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 17 Jun. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
	The amendments filed on 17 Jun. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 8, and 16 under 35 USC 112(b) as being indefinite is withdrawn.
	In view of Applicants amendments, the rejection of claim 5 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 9, 12-13, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more for the reasons cited in the Office action filed on 19 Jan. 2021. 

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more for the reasons cited in the Office action filed on 19 Jan. 2021. 

Claims 16-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more for the reasons cited in the Office action filed on 19 Jan. 2021. 

Applicants Arguments
	Applicants assert that in the XY decision, the court took the position that even though the asserted claims employ formulas…the formulas operate to achieve an improved result in the claimed method, and asserted that the claims where not directed to an abstract idea at Alice step 1.  Like the claims of XY, the method of the instant claims achieves an improved result.  The improved result is possible because the steps of analyzing and calculating allow the determination of distinct properties of expression and perfusion from the same data set.  A hypothetical truncated version of claim 1 requiring only administration and imaging steps would 

Applicant's arguments filed 17 Jun. 2021 have been fully considered but they are not persuasive.  Claim 1 in the ‘559 patent involved in the XY decision is directed to method of operating a flow cytometry apparatus with at least n detectors to analyze at least two populations of particles in the same sample.  Indeed claim 1 requires the step of executing instructions to rotationally alter the n-dimensional parameter data so that the spatial separation of the data from the particles from the at least two populations in the at least one dimension that is overlapped is increased.  Additionally claim 1 requires the organizational step of executing instruction to real-time classify each of the individual detected particles into one of a first population and a second population.  However, the final step in claim 1 requires using the real-time classification, sorting the individual particles with the flow cytometer and therefore claim 1 in the ‘559 patent integrates the judicial exceptions into a process that separates particles (physical transformation) more accurately than other separation systems.  
Similar to claim 1 in the ‘559 patent, instant claim 1 requires mathematical algorithms that permit calculating a level of blood flow and permit calculating MC-I expression.  Unlike claim 1 in the ‘559 patent, nothing in instant claim 1 is done as a result of the calculations, which are judicial exceptions.  Instant claim 1 only requires carrying out the calculations and so the calculations do not get integrated into a practical application, such as treating a subject based on the calculations.  
The steps of administering to the subject a PET ligand which is 18F-flurpiridaz, and imaging the heart of a subject with a PET imaging system and storing a plurality of PET images 18F-flurpiridaz, and imaging the heart of a subject with a PET imaging system and storing a plurality of PET images of the subject in a non-transitory computer readable media have already been disclosed in the prior art such as Yalamanchili as discussed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 8-9, 12-13, 16-17 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yalamanchili et al. (J. Nucl. Cardiol.; published 2007), in view of Parsey et al. (US 2011/0160543 A1; published 30 Jan. 2011) and Yu et al. (Semin. Nucl. Med.; published 2011) for the reasons cited in the Office action filed on 19 Jan. 2021.

Applicants Arguments
	Applicants assert that Yalamanchili does not teach or suggest that 18F-flurpiridaz can be used to image the expression of MC-I.  The disclosure of Yalamanchili is expressly directed to the in vitro uptake and retention and in vivo biodistribution of 18F-flurpiridaz.  Yalamanchili cannot teach or suggest a method or system for imaging the expression of MC-I and quantifying perfusion in the heart of the living subject within the same imaging system.  Parsey does not teach methods related to imaging expression of MC-I nor does Parsey teach imaging an organ other than the brain, nor that methods or radioligands suitable for imaging the serotonin receptor would applicable to imaging MC-I.  At examples 11/12 Parsey teaches a 3-compartment method.  In contrast, at example 3, the present application details a two compartment reversible 18F-flurpiridaz in a method of imaging MC-I expression nor the use of kinetic models to calculate the expression of a target protein in the heart.
	Yalamanchili does not teach MC-I is a target for cell viability.  Rather, Yalamanchili contemplated that MC-I binding may compromise cell-binding affinity of F-18 BMS-747158-02.  Nowhere in their experiments did the researchers correlate MC-I expression levels to cell viability, and there is no teaching or suggestion that MC-I is a target for determining cell viability.  Yalamanchili provides no motivation for quantifying MC-I expression in the heart.  

Applicant's arguments filed 17 Jun. 2021 have been fully considered but they are not persuasive. Yalamanchili does suggest that 18F-flurpiridaz can be used for PET imaging MC-I expression.  Yalamanchili teaches that 18F-flurpiridaz targets MC-I in cardiomyocytes.  The results establish that 18F-flurpiridaz binds to MC-I potently, has rapid uptake and slow washout, and has sustained uptake in the heart of the mouse.  At Fig. 1, Yalamanchili discloses PET images of a mouse following injection of 18F-flurpiridaz.  Yalamanchili teaches that 18F-flurpiridaz exhibits an MC-I IC50 value of about 16 nM.  It is clear from the Yalamanchili that 18F-flurpiridaz, a PET imaging ligand, selectively binds to MC-I the heart.  A person of ordinary skill in the art familiar with PET would have understood and inferred from Yalamanchili that 18F-flurpiridaz would enable MC-I quantitation in vivo in the heart.  Parsey teaches quantitation of receptor proteins by PET. At [0123]-[0124], Parsey teaches that PET and mathematical models can be used to derive possible binding potentials.  Binding potential is a term used to describe the ratio of receptor density to the equilibrium dissociation constant of a radioligand.  Yalamanchili discloses the equilibrium dissociation constant of 18F-flurpiridaz and so a person of ordinary skill in the art would have been able to quantitate MC-I concentration by determining the binding potential of 18F-flurpiridaz with PET.  
The instant claims are not limited to a limited to a particular mathematical model used quantitate MC-I expression levels.  At examples 11 and 12, Parsey teaches both two compartment and three compartment models.  A person of ordinary skill in the art would have selected the appropriate compartmental model from known compartmental models for imaging 18F-flurpiridaz and quantitating MC-I in the heart of a subject.  At [0168], Parsey generally teaches that PET can be used to quantify levels of a protein in identified anatomical structures.  
	Yalamanchi does teach and suggest that MC-I levels are related to cell viability.  Yalamanchili teaches mitochondria are the powerhouse of the cell and enriched in tissue such as myocardial tissue.  MC-I is located at the mitochondria.  Yalamanchili teaches that 18F-flurpiridaz binds to MC-I of viable cells/cardiomyocytes with functioning mitochondria. Dead cells do not have functioning mitochondria and so 18F-flurpiridaz not be expected to bind to dead cells.  
	Yalamanchili teaches and suggests the use of 18F-flurpiridaz for quantitation of myocardial blood flow (MBF).  At pg. 788, Yalamanchili teaches that the low background activity makes F-18 flurpiridaz and ideal cardiac imaging agent.  Prolonged retention of 18F-flurpiridaz in the heart may permit administration of 18F-flurpiridaz during exercise stress with delayed imaging.  Yu discloses and motivates MBF quantitation with flurpiradaz F-18.  According to Yu, MBF can be quantitated from the initial 10-min of dynamic imaging.

Claims 1, 3, 8-9, 12-13, 16-17 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yalamanchili et al. (J. Nucl. Cardiol.; published 2007), in view of Parsey et al. (US 2011/0160543 A1; published 30 Jan. 2011) and Yu et al. (Semin. Nucl. Med.; published 2011), in further view of Martarello et al. (J. Labelled Cmpd. Radiopharm.; published 1999) for the reasons cited in the Office action filed on 19 Jan. 2021.

Applicants Arguments
.  

Applicant's arguments filed 17 Jun. 2021 have been fully considered but they are not persuasive. Yalamanchi, Parsey, and Yu are not deficient for the reasons discussed above.  Martarello teaches that PET imaging of an MC-I enables studying mitochondria dysfunction.  At pgs. 1048-1049, Martarello teaches determining radioactivity in the heart, an organ rich in MC-I.  Yu teaches infarction and ischemia as defects of the heart.  In view of Martarello, it would have been further obvious to a person of ordinary skill in the art before the effective filing date to quantitate MC-I expression in the heart of subject by administering 18F-flurpiridaz because Martarello teaches that PET imaging MC-I expression advantageously enables evaluating mitochondrial dysfunction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618